Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         20-MAR-2019
                                                         01:55 PM

                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

                    MATTHEW LOPRESTI, Petitioner,

                                   vs.

               SCOTT NAGO, Chief Election Officer;
        STATE OF HAWAI#I OFFICE OF ELECTIONS, Respondents.
_________________________________________________________________

                         ORIGINAL PROCEEDING

            ORDER DENYING PETITION FOR EXTRAORDINARY WRIT
                     SEEKING POST-ELECTION RELIEF
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Upon consideration of petitioner Matthew LoPresti’s
petition for extraordinary writ seeking post-election relief,
filed on March 7, 2019, the documents attached thereto and
submitted in support thereof, and the record, it appears that
challenges to the results of a general election must be filed no
later than 4:30 p.m. on the twentieth day following the general
election.    See HRS § 11-174.5.   Petitioner’s latest challenge of
the results of the November 6, 2018 general election for State
Senate, District 19 is therefore untimely.     Additionally,
petitioner may not circumvent the statutory time deadline by
submission of an election challenge as a petition for an
extraordinary writ for post-election relief.     Thus, petitioner is
not entitled to the requested post-election relief by way of an
extraordinary writ.   See, e.g., Kema v. Gaddis, 91 Hawai#i 200,
204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action; it is meant to restrain a judge of
an inferior court from acting beyond or in excess of his or her
jurisdiction).   Accordingly,
          IT IS HEREBY ORDERED that the petition for
extraordinary writ seeking post-election relief is denied.
          DATED: Honolulu, Hawai#i, March 20, 2019.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                  2